IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 4, 2008
                                       No. 07-50204
                                                                      Charles R. Fulbruge III
                                                                              Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ANTONIO PEREZ, III

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 6:06-CR-150-ALL


Before JONES, Chief Judge, and GARWOOD and JOLLY, Circuit Judges.
PER CURIAM:*
       Antonio Perez III pleaded guilty to interstate transportation of child
pornography after he used his computer in Texas to send video clips to the email
address of his ex-girlfriend’s minor sister in California. He appeals his sentence
of 240 months’ imprisonment, contending that the district court erred when it
enhanced his sentence after deciding that materials he had transported
portrayed sadistic conduct or other depictions of violence. We affirm.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50204

      The video materials that Perez electronically transported to the minor
sister showed his ex-girlfriend, Ms. Bradley, sexually abusing her two-year-old
son in different ways. After Perez was arrested, investigators found over 3,600
additional pornographic images on his computer. Some of those additional
images were portrayals of sadistic conduct or other depictions of violence,
namely, depictions of adult males sexually penetrating children. According to
the PSR, which the district court adopted despite Perez’s attempt to rebut it by
testifying, Perez had electronically transmitted some of the additional images
from Texas to Bradley in California to lure her into producing pornographic
images of children for his enjoyment. At Perez’s request, Bradley then recorded
videos in which she had sex with her infant son; Perez sent some of those images
to her minor sister after Bradley left him.
      A district court may rely on information contained in a presentence report
(“PSR”) in making factual determinations with regard to a sentence “so long as
the information has some indicium of reliability.” United States v. Shipley, 963
F.2d 56, 59 (5th Cir. 1992) (citations and quotations omitted). The defendant
bears the burden of showing by credible rebuttal evidence that the PSR is
inaccurate. United States v. Ayala, 47 F.3d 688, 690 (5th Cir. 1995). The district
court implicitly rejected Perez’s denials when it adopted the PSR over his
objections. See United States v. Richardson, 998 F.2d 1014 (5th Cir. 1993)
(unpublished opinion). The district court was not required to accept Perez’s self-
serving declarations, made with the purpose of reducing his sentence, about the
circumstances of his crime. See United States v. Buenrostro, 868 F.2d 135, 138
(5th Cir. 1989).
      We conclude that Perez’s electronic transportation to Bradley of the
additional images involving adult men sexually abusing children constituted
relevant conduct within the meaning of Sentencing Guidelines § 2G2.2(b)(4). See
United States v. Buchanan, 485 F.3d 274, 286–87 (5th Cir. 2007); United States



                                        2
                               No. 07-50204

v. Lyckman, 235 F.3d 234, 239–40 (5th Cir. 2000). Consequently, Perez’s
sentence was properly enhanced because of those images.
     The judgment of the district court is AFFIRMED.




                                    3